
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.7


STOCK PURCHASE WARRANT


        THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT
HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS.
SUCH SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION, AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH SALE, OFFER, PLEDGE OR
HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS.

Void after January 28, 2004

No. 2000-1A

LAWSON SOFTWARE, INC.

(successor to Lawson Associates, Inc.)

        THIS CERTIFIES THAT, for value received The Convertible Fund
Offshore Ltd. (the "Holder") is entitled, subject to the terms set forth below,
to purchase from Lawson Software, Inc., a Delaware corporation and successor of
Lawson Associates, Inc., a Minnesota corporation (the "Company"), 1,248,300
shares (as adjusted pursuant to Section 5 hereof) of the Company's fully paid
and nonassessable Common Stock, par value $0.01 per share (the "Common Stock"),
at the exercise price of $4.635905 per share (the "Exercise Price"), subject to
adjustment as provided in Section 5 hereof. This Warrant was originally issued
to Hewlett Packard Company ("HP") in connection with the transactions described
in Section 1.2 of the Warrant Purchase Agreement between the Company and HP
described therein, dated as of January 28, 2000 (the "Warrant Purchase
Agreement"), and amended on December 19, 2000 pursuant to Amendment No. 1 to
Stock Purchase Warrant between the Company and HP. By assignment dated May 20,
2003, HP assigned such amended warrant (which had not previously been exercised)
to the Holder and the Company reissued such warrant to Holder on May 20, 2003 as
evidenced by this Warrant. This Warrant reflects all stock splits made effective
by the Company from January 28, 2000 through May 20, 2003. The holder of this
Warrant is subject to certain restrictions set forth in the Warrant Purchase
Agreement and shall be entitled to certain rights and privileges set forth
therein.

        1.    Exercise Period.    This Warrant shall be exercisable, in whole or
in part, commencing on the date of reissuance to the Holder on May 20, 2003, and
shall expire and no longer be exercisable at 5:00 p.m., Minnesota local time, on
January 28, 2004.

        2.    Method of Exercise; Payment.    

        (a)    Cash Exercise.    The purchase rights represented by this Warrant
may be exercised by the Holder, in whole or in part, by the surrender of this
Warrant (with the notice of exercise form attached hereto as Attachment A duly
executed) at the principal office of the Company, and by the payment to the
Company, by certified, cashier's or other check, of an amount equal to the
aggregate Exercise Price for the number of shares of Common Stock being
purchased.

        (b)    Net Issue Exercise.    In lieu of exercising this Warrant
pursuant to Section 2(a) above, the Holder may elect to receive, without the
payment by the Holder of any additional consideration,

1

--------------------------------------------------------------------------------




shares of Common Stock equal to the value of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with notice of such election, in which event the Company
shall issue to the Holder a number of shares of Common Stock of the Company
computed using the following formula:

        X = Y (A-B)
                      A

Where X   =   the number of shares of Common Stock to be issued to the Holder
pursuant to the net issue exercise.
Y
 
=
 
the number of shares in respect of which the net issue exercise is made.
A
 
=
 
the fair market value of one share of Common Stock at the time the net issue
exercise is made.
B
 
=
 
the Exercise Price (as adjusted to the date of the net issue exercise).

        (c)    Fair Market Value.    For purposes of Section 2(b), the fair
market value of one share of Common Stock as of a particular date shall be
determined as follows: (i) if traded on a securities exchange or through the
Nasdaq National Market, the value shall be deemed to be the average of the
closing prices, as quoted in the Central Edition of the Wall Street Journal, of
the securities on such exchange over the ten (10) trading day period ending
three (3) trading days prior to the net issue exercise election; (ii) if traded
over-the-counter, the value shall be deemed to be the average of the closing bid
or sale prices (whichever is applicable), as quoted in the Central Edition of
the Wall Street Journal, over the ten (10) trading day period ending three
(3) trading days prior to the net exercise; and (iii) if there is no active
public market, the value shall be the fair market value thereof, as determined
in good faith by the Board of Directors of the Company.

        (d)    Stock Certificates.    This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of surrender
for exercise as provided above, and the person entitled to receive the shares of
Common Stock issuable upon exercise shall be treated for all purposes as the
holder of record of such shares as of the close of business on such date. In the
event of any exercise of purchase rights represented by this Warrant,
certificates for the number of shares of Common Stock so purchased shall be
delivered to the Holder as soon as practicable thereafter, and in any event
within thirty (30) days of the delivery of the exercise notice, and, unless this
Warrant has been fully exercised or has expired, a new Warrant representing the
shares with respect to which this Warrant shall not have been exercised shall
also be issued to the Holder within such time.

        3.    Loss, Theft, Destruction or Mutilation of Warrant.    Upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity reasonably satisfactory to it, and upon reimbursement
to the Company of all reasonable expenses incidental thereto, and upon surrender
and cancellation of this Warrant, if mutilated, the Company will make and
deliver a new Warrant of like tenor and dated as of such cancellation, in lieu
of this Warrant.

        4.    Stock Fully Paid; Reservation of Shares.    All of the Common
Stock issuable upon the exercise of the rights represented by this Warrant will,
upon issuance and receipt of the Exercise Price therefor, be duly and validly
issued, fully paid and nonassessable, and free from all taxes, liens and charges
with respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company shall at all times
have authorized and reserved for issuance a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

2

--------------------------------------------------------------------------------


        5.    Adjustment of Exercise Price and Number of Shares.    

        (a)   In the event that the Company shall at any time prior to the
expiration of this Warrant subdivide the outstanding shares of Common Stock or
shall issue a stock dividend on its outstanding shares of Common Stock payable
in shares of Common Stock, then the number of shares of Common Stock issuable
upon exercise of this Warrant immediately prior to such subdivision or to the
issuance of such stock dividend shall be proportionately increased, and the
Exercise Price shall be proportionately decreased, and in the event that the
Company shall at any time combine the outstanding shares of Common Stock then
the number of shares of Common Stock issuable upon exercise of this Warrant
immediately prior to such combination shall be proportionately decreased, and
the Exercise Price shall be proportionately increased, effective at the close of
business on the date of such subdivision, stock dividend or combination, as the
case may be.

        (b)   In the case of any reclassification, recapitalization or change in
the Common Stock (other than any action for which adjustment is made pursuant to
Section 5(a) hereof), the Company shall execute a new warrant providing that the
Holder of this Warrant shall have the right to exercise such new warrant and to
procure upon such exercise and payment of the same aggregate Exercise Price, in
lieu of the shares of Common Stock theretofore exercisable upon exercise of this
Warrant, the kind and amount of shares, other securities, money or property
receivable upon such reclassification, recapitalization or change of the Common
Stock. In any such case appropriate provisions shall be made with respect to the
rights and interest of the Holder so that the provisions hereof shall thereafter
be applicable with respect to any shares of stock or other securities and
property deliverable upon exercise hereof, and appropriate adjustments shall be
made to the purchase price per share payable hereunder, provided the aggregate
purchase price shall remain the same.

        (c)   No adjustment on account of cash dividends shall be made to the
Exercise Price under this Warrant.

        (d)       (i) If at any time prior to the expiration of this Warrant the
Company shall issue any Common Stock or securities exercisable for or
convertible into Common Stock without consideration or for a consideration per
share less than the Exercise Price in effect immediately prior to the issuance
of such Common Stock (excluding stock dividends, subdivisions, split-ups,
combinations, dividends or recapitalizations which are covered by Sections 5(a)
and (b)), the Exercise Price in effect after each such issuance shall thereafter
(except as provided in this Section 5(d)) be adjusted to a price equal to the
quotient obtained by dividing:

        (A)  an amount equal to the sum of

        (1)   the total number of shares of Common Stock outstanding (including
any shares of Common Stock issuable upon exercise of this Warrant or deemed to
have been issued pursuant to subdivision (ii) (C) of this clause (d) below)
immediately prior to such issuance multiplied by the Exercise Price in effect
immediately prior to such issuance, plus

        (2)   the consideration received by the Company upon such issuance, by

        (B)  the total number of shares of Common Stock outstanding (including
any shares of Common Stock issuable upon exercise of this Warrant or deemed to
have been issued pursuant to subdivision (ii) (C) of this clause (d) below)
immediately prior to such issuance plus the additional shares of Common Stock or
securities exercisable for or convertible into Common Stock issued in such
issuance (but not including any additional shares of Common Stock deemed to be
issued as a result of any adjustment in the Exercise Price resulting from such
issuance).

3

--------------------------------------------------------------------------------

        (ii)   For purposes of any adjustment of the Exercise Price pursuant to
this clause (d), the following provisions shall be applicable:

        (A)  In the case of the issuance of Common Stock for cash, the
consideration shall be deemed to be the amount of cash paid therefor after
deducting any discounts, commissions or fees paid or incurred by the Company in
connection with the issuance and sale thereof.

        (B)  In the case of the issuance of Common Stock for a consideration in
whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined by the Board of
Directors of the Company, irrespective of any accounting treatment; provided,
however, that if, at the time of such determination, the Company's Common Stock
is traded in the over-the-counter market or on a national or regional securities
exchange, such fair market value as determined by the Board of Directors of the
Company shall not exceed the aggregate fair market value of the shares of Common
Stock being issued as determined in accordance with the procedures set forth in
Section 2(c) hereof.

        (C)  In the case of the issuance of (1) options to purchase or rights to
subscribe for Common Stock, (2) securities by their terms convertible into or
exchangeable for Common Stock, or (3) options to purchase or rights to subscribe
for such convertible or exchangeable securities:

        (w)  the aggregate maximum number of shares of Common Stock deliverable
upon exercise of such options to purchase or rights to subscribe for Common
Stock shall be deemed to have been issued at the time such options or rights
were issued and for a consideration equal to the consideration (determined in
the manner provided in subdivisions (A) and (B) above), if any, received by the
Company upon the issuance of such options or rights plus the minimum purchase
price provided in such options or rights for the Common Stock covered thereby;

        (x)   the aggregate maximum number of shares of Common Stock deliverable
upon conversion of or in exchange for any such convertible or exchangeable
securities or upon the exercise of options to purchase or rights to subscribe
for such convertible or exchangeable securities and subsequent conversion or
exchange thereof, shall be deemed to have been issued at the time such
securities were issued or such options or rights were issued and for
consideration equal to the consideration received by the Company for any such
securities and related options or rights (excluding any cash received on account
of accrued interest or accrued dividends), plus the minimum additional
consideration, if any, to be received by the Company upon the conversion or
exchange of such securities or the exercise of any related options or rights
(the consideration in each case to be determined in the manner provided in
subdivisions (A) and (B) above);

        (y)   on any change in the number of shares of Common Stock deliverable
upon exercise of any such options or rights or conversion of or exchange for
such convertible or exchangeable securities, or on any change in the minimum
purchase price of such options, rights or securities, other than a change
resulting from the antidilution provisions of such options, rights or
securities, the Exercise Price shall forthwith be readjusted to such Exercise
Price as would have obtained had the adjustment made upon the issuance of such
options, right or securities not exercised, converted or exchanged prior to such
change, as the case may be, been made upon the basis of such change; and

4

--------------------------------------------------------------------------------




        (z)   on the expiration of any such options or rights, the termination
of any such rights to convert or exchange or the expiration of any options or
rights related to such convertible or exchangeable securities, the Exercise
Price shall forthwith be readjusted to such Exercise Price as would have
obtained had the adjustment made upon the issuance of such options, rights,
convertible or exchangeable securities or options or rights related to such
convertible or exchangeable securities, as the case may be, been made upon the
basis of the issuance of only the number of shares of Common Stock actually
issued upon the exercise of such options or rights, upon the conversion or
exchange of such convertible or exchangeable securities or upon the exercise of
the options or rights related to such convertible or exchangeable securities, as
the case may be.

        (iii)  Anything herein to the contrary notwithstanding, the Company
shall not be required to make any adjustments to the Exercise Price upon the
occurrence of any of the following events:

        (A)  the issuance of Common Stock upon conversion of warrants, options
or other instruments or securities directly or indirectly convertible or
exchangeable for Common Stock outstanding on the date of this Warrant;

        (B)  the issuance of shares of Common Stock upon exercise of options
granted or to be granted by the Company to employees, officers, consultants and
directors of the Company;

        (C)  the issuance of shares of Common Stock in accordance with the terms
and conditions of the Company's employee stock ownership plan; or

        (D)  the issuance of securities exercisable for or convertible into
Common Stock in the transaction disclosed on Exhibit B to the Warrant Purchase
Agreement.

        (e)   If at any time while this Warrant, or any portion hereof, is
outstanding and unexpired there shall be (i) a reorganization (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), (ii) a merger or consolidation of the Company with or into
another corporation in which the Company is not the surviving entity, or a
reverse triangular merger in which the Company is the surviving entity but the
shares of the Company's capital stock outstanding immediately prior to the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash, or otherwise, or (iii) a sale or transfer of the
Company's properties and assets as, or substantially as, an entirety to any
other person, then, as a part of such reorganization, merger, consolidation,
sale or transfer, lawful provision shall be made so that the holder of this
Warrant shall thereafter be entitled to receive upon exercise of this Warrant,
during the period specified herein and upon payment of the Exercise Price then
in effect, the number of shares of stock or other securities or property of the
successor corporation resulting from such reorganization, merger, consolidation,
sale or transfer that a holder of the shares deliverable upon exercise of this
Warrant would have been entitled to receive in such reorganization,
consolidation, merger, sale or transfer if this Warrant had been exercised
immediately before such reorganization, merger, consolidation, sale or transfer,
all subject to further adjustment as provided in this Section 5. The foregoing
provisions of this Section 5(e) shall similarly apply to successive
reorganizations, consolidations, mergers, sales and transfers and to the stock
or securities of any other corporation that are at the time receivable upon the
exercise of this Warrant.

        6.    Notice of Adjustments.    Whenever the number of shares of Common
Stock purchasable hereunder or the Exercise Price thereof shall be adjusted
pursuant to Section 5 hereof, the Company shall provide notice to the Holder
setting forth, in reasonable detail, the event requiring the

5

--------------------------------------------------------------------------------

adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the number of shares of Common Stock which may be purchased
and the Exercise Price therefor after giving effect to such adjustment.

        7.    Fractional Shares.    This Warrant may not be exercised for
fractional shares. In lieu of such fractional shares the Company shall make a
cash payment therefor on the basis of the Exercise Price then in effect.

        8.    Charges, Taxes and Expenses.    Issuance of certificates for
shares of Common Stock upon the exercise of this Warrant shall be made without
charge to the holder hereof for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the holder of this Warrant.

        9.    Representations of the Company.    The Company represents that all
corporate actions on the part of the Company, its officers, directors and
shareholders necessary for the sale and issuance of shares of Common Stock and
the performance of the Company's obligations hereunder were taken prior to and
are effective as of the effective date of this Warrant.

        10.    Restrictive Legend.    The Common Stock issuable on exercise of
this Warrant shall (unless registered under the Act) be stamped or imprinted
with a legend in substantially the following form:

"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT, AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE
144 OF SUCH ACT. THESE SECURITIES MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF THE WARRANT DATED MAY 20, 2003 PURSUANT TO WHICH THE SECURITIES WERE
ISSUED AND A WARRANT PURCHASE AGREEMENT, DATED JANUARY 28, 2000, COPIES OF WHICH
ARE ON FILE WITH THE SECRETARY OF THE COMPANY."

        11.    Restrictions Upon Transfer and Removal of Legend.    The Company
need not register a transfer of this Warrant or shares of Common Stock issued on
exercise of this Warrant bearing the restrictive legend set forth in Section 9
hereof, unless the conditions specified in such legend are satisfied. The
Company may also instruct its transfer agent not to register the transfer of the
Shares unless one of the conditions specified in the legend referred to in
Section 9 hereof is satisfied.

        12.    No Rights as Stockholders.    This Warrant does not entitle the
Holder to any additional voting rights or other rights as a stockholder of the
Company prior to the exercise of the Warrants.

        13.    Notices.    All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, (b) upon delivery, if delivered by hand, (c) two (2) business days
after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid or (d) one (1) business day after the business day of
facsimile transmission, if delivered by facsimile transmission with copy by
first class mail, postage prepaid, and shall be addressed (i) if to the Holder,
at the Holder's address as provided to the Company, and (ii) if to the Company,
at the address of its principal corporate offices (attention: Bruce McPheeters,
Senior Vice President, Secretary and Corporate Counsel), or at such other
address as the Company shall have furnished to the other parties hereto in
writing.

6

--------------------------------------------------------------------------------


        14.    Amendments and Waivers.    Any term of this Warrant may be
amended and the observance of any term of this Warrant may be waived (either
generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Holder.

        15.    Attorneys' Fees.    If any action of law or equity is necessary
to enforce or interpret the terms of this Warrant, the prevailing party shall be
entitled to its reasonable attorneys' fees, costs and disbursements in addition
to any other relief to which it may be entitled.

        16.    Headings.    The section and subsection headings of this Warrant
are inserted for convenience only and shall not constitute a part of this
Warrant in construing or interpreting any provision hereof.

        17.    Governing Law.    This Warrant and all actions arising out of or
in connection with this Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflicts
of law provisions.

        18.    Assignment.    This Warrant and the rights represented by this
Warrant may not be transferred, assigned or pledged, in whole or in part,
without the prior written consent of the Company, except that a transfer from
the Holder to any other entity which controls, is controlled by or is under
common control with the Holder, may be effected by delivery by the Holder of a
form of transfer attached hereto as Attachment B duly executed to the principal
office of the Company. The transfer shall be recorded on the books of the
Company upon the surrender of this Warrant, properly endorsed, to the Company at
its principal offices. In the event of a partial transfer, the Company shall
issue to the holders one or more appropriate new warrants.

        19.    Successors and Assigns.    The terms and provisions of this
Warrant and the Warrant Purchase Agreement shall inure to the benefit of, and be
binding upon, the Company and the Holders hereof and their respective successors
and permitted assigns.

        20.    Entire Agreement.    This Warrant constitutes the entire
agreement among the parties hereto and supersedes in its entirety any prior
agreements, whether written or oral, among the parties hereto with respect to
the subject matter hereof.

Re-Issued (upon assignment) this 20th day of May, 2003

    LAWSON SOFTWARE, INC.
 
 
 
 
 
 
By:
/s/  BRUCE B. MCPHEETERS      

--------------------------------------------------------------------------------

Its: Senior Vice President

7

--------------------------------------------------------------------------------


ATTACHMENT A

NOTICE OF EXERCISE


TO: LAWSON SOFTWARE, INC.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        Attention: President

        1.     The undersigned hereby elects to
purchase                        shares of Common Stock, par value
$            per share ("Common Stock"), of LAWSON SOFTWARE, INC. (the
"Company") pursuant to the terms of the attached Warrant.

        2.     Method of Exercise (Please initial the applicable blank):

__The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

__The undersigned elects to exercise the attached Warrant by means of the net
issuance exercise provisions of Section 2(b) of the Warrant.

        3.     Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:

   

--------------------------------------------------------------------------------

(Name)    
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------

(Address)
 
 

        4.     The undersigned hereby represents and warrants as follows:

        (a)   The shares of Common Stock being acquired hereby are being
acquired for the account of the undersigned for investment and not with a view
to, or for resale, in connection with the distribution thereof, and that the
undersigned has no present intention of distributing or reselling such shares.

        (b)   The undersigned is aware of the Company's business affairs and
financial condition, and has acquired sufficient information about the Company
to reach an informed and knowledgeable decision to acquire such shares. The
undersigned is purchasing such shares for the undersigned's own account for
investment purposes only and not with a view to, or for the resale in connection
with, any "distribution" thereof for purposes of the Securities Act of 1933, as
amended (the "Act").

        (c)   The undersigned understands that the shares of Common Stock being
acquired hereby have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of its investment intent as expressed herein. In this
connection, the undersigned understands that, in the view of the Securities and
Exchange Commission (the "SEC"), the statutory basis for such exemption may be
unavailable if its representation was predicated solely upon a present intention
to hold such shares for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of such shares, or for a period of one year or any other fixed
period in the future.

        (d)   The undersigned further understands that the shares of Common
Stock must be held indefinitely unless subsequently registered under the Act or
unless an exemption from registration is otherwise available. In addition, the
undersigned understands that the certificate evidencing such

8

--------------------------------------------------------------------------------




shares will be imprinted with a legend which prohibits the transfer of such
shares unless they are registered or an exemption from registration is
available.

        (e)   The undersigned is familiar with the provisions of Rule 144,
promulgated under the Act, which, in substance, permits limited public resale of
"restricted securities" acquired, directly or indirectly, from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions. The shares of Common Stock may be resold in certain limited
circumstances subject to the provisions of Rule 144.

        (f)    The undersigned agrees, in connection with the Company's initial
public offering of the Company's securities, (i) not to sell, make short sales
of, loan, grant any options for the purchase of, or otherwise dispose of any
shares of Common Stock held by the undersigned (other than those shares included
in the registration) without the prior written consent of the Company or the
underwriters managing such initial underwritten public offering of the Company's
securities for one hundred eighty (180) days from the effective date of such
registration and (ii) further agrees to execute any agreement reflecting
(i) above as may be requested by the underwriters at the time of the public
offering; provided that every executive officer, director and holder of five
percent (5%) or more of the outstanding shares of capital stock of the Company
(excluding the Company's employee stock ownership plan) shall have entered
substantially similar restrictions on disposition of their shares of capital
stock held at the time of the initial public offering.

        (g)   The undersigned further understands that in the event all of the
applicable requirements of Rule 144 are not satisfied, registration under the
Act, compliance with a registration exemption will be required; and that,
notwithstanding the fact that Rule 144 is not exclusive, the Staff of the SEC
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.


 
 
By:
       

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

    Date:        

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------


ATTACHMENT B

FORM OF TRANSFER

(To be signed only upon transfer of Warrant)


        FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                        the right represented by the attached Warrant to
purchase                        shares of the Common Stock, par value
$            per share of Lawson Software, Inc. to which the attached Warrant
relates, and appoints                        Attorney to transfer such right on
the books of Lawson Software, Inc. with full power of substitution in the
premises.

        Dated:

    (Signature must conform in all respects to the name of the Holder as
specified on the face of the Warrant)
 
 
 
 
 
(Address)
WITNESS:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
  Print/Type Name
   

10

--------------------------------------------------------------------------------



QuickLinks


STOCK PURCHASE WARRANT
ATTACHMENT A NOTICE OF EXERCISE
ATTACHMENT B FORM OF TRANSFER (To be signed only upon transfer of Warrant)
